Citation Nr: 1507921	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-30 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to August 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2007 rating decision denied service connection for PTSD.  The Veteran filed a timely notice of disagreement and a statement of the case (SOC) was issued in June 2009; the Veteran did not file a timely substantive appeal and the October 2007 rating decision is final.

2.  The evidence submitted since the October 2007 decision and June 2009 SOC relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for PTSD was denied in an October 2007 rating decision.  The Veteran filed a notice of disagreement in October 2008, and an SOC was issued in June 2009.  However, the Veteran did not file a timely substantive appeal, and the October 2007 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014). 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service connection was denied in the October 2007 rating decision and June 2009 SOC because the evidence of record, including a September 2007 VA examination report, failed to show a current diagnosis of PTSD.  

The evidence received since that time includes a November 2009 VA treatment record and a private psychiatric report dated in January 2013 both diagnosing PTSD.  As the claim was previously denied due to lack of a current diagnosis, such evidence is both new and material, as it relates to a previously unestablished fact necessary to substantiate the claim.
 
Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.


REMAND

Further development of the Veteran's claim is required prior to adjudication of the claim for service connection for PTSD on the merits.

The record reflects the Veteran underwent drug and alcohol rehabilitation in service in June 1973 and had several counseling sessions.  As mental health treatment records may be stored separately from service treatment records, a request for any counseling records for the Veteran should be made through official sources. 

Concerning his stressors, a June 29, 1973 rehabilitation report did note the Veteran reporting that he jumped from a two story window when confronted by his First Sergeant.  Thus, there is some corroboration of the Veteran's stressor that he felt mistreated by his First Sergeant.  With regard to the stressor concerning the attack on an ammunition dump, the U. S. Army and Joint Services Records Research 
Center (JSRRC) replied that there was no reported attack on any ammunition dump in Germany during June 1973 and that an attack on a fuel storage area occurred 60 miles away from where the Veteran was stationed in July 1973.  While a credibility determination will need to be made concerning this claimed stressor before the Board will conclude whether it has been corroborated, in this instance the Board    is of the opinion that such should occur after the development below has been accomplished.  

The Board notes that the Veteran failed to report to a September 2012 VA examination scheduled for his PTSD claim.  However, it appears the Veteran may have moved during that time.  Thus, the Board will resolve doubt as to the reason for the failure to report in the Veteran's favor and find that another PTSD examination should be scheduled to determine whether he meets the diagnostic criteria for PTSD based on his stressor associated with his First Sergeant.

Accordingly, the case is REMANDED for the following action:

1. Request any mental health treatment records or counseling records for the Veteran while he was in the Drug Rehabilitation Program in 1973 through official sources.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.

2. Obtain updated VA mental health treatment records.

3. After the above development has been completed to the extent possible, schedule the Veteran for a VA PTSD examination with a VA psychiatrist or psychologist to determine whether the Veteran suffers from PTSD as a result of a corroborated stressor.  The record should be reviewed in its entirety.  



Following a review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran meet the diagnostic criteria for PTSD based on his claimed stressor of his First Sergeant mistreating him, to include the Veteran jumping out a two story window to avoid a confrontation?

b. Does the Veteran meet the diagnostic criteria for PTSD based on any other reported in-service stressor(s)?  If so, please identify the stressor upon which the diagnosis of PTSD is based.  

Please provide a rationale for all opinions expressed. 

4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  Thereafter, readjudicate the claim for service connection for PTSD.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


